NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1153-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LISA HICKS, a/k/a
JUX BLACK JUX,

     Defendant-Appellant.
_______________________

                   Submitted July 13, 2021 – Decided July 22, 2021

                   Before Judges Hoffman and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Accusation No. 18-09-2173.

                   Joseph E. Krakora. Public Defender, attorney for
                   appellant (Kimmo H. Abbasi, Designated Counsel, on
                   the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Maura Murphy Sullivan,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Lisa Hicks appeals from a June 17, 2020 Law Division order

denying her Rule 3:21-10(b)(2) motion to be released from custody and denying

her alternative request for a judicial furlough. We affirm.

                                       I.

      In September 2018, defendant pled guilty to charges of second-degree

manslaughter, N.J.S.A 2C:11-4(b)(1), and third-degree possession of a

controlled dangerous substance (CDS) with intent to distribute, N.J.S.A 2C:35-

5(b)(3). On August 30, 2019, the trial court sentenced defendant to five and

one-half years' incarceration on the manslaughter count, with eighty-five percent

of that sentence to be served with parole ineligibility, pursuant to the No Early

Release Act (NERA), N.J.S.A. 2C:43-7.2. This sentence was concurrent to the

sentence for the CDS charge.

      On May 15, 2020, defendant filed a motion for release from custody,

citing risks posed by the COVID-19 pandemic. Defendant contended that her

asthma, diabetes, and other medical issues put her at an increased risk of health

complications or death from COVID-19. Defendant did not supply any medical

records to support her application.

      On June 17, 2020, without conducting a hearing, the motion judge found

defendant ineligible for relief under Rule 3:21-10(b)(2). The judge, citing State

                                                                          A-1153-20
                                       2
v. Mendel, 212 N.J. Super. 110, 113 (App. Div. 1986), correctly recognized that

when considering a Rule 3:21-10(b)(2) motion, "the [c]ourt must consider

whether the defendant is subject to a term of parole ineligibility required by

statute." Moreover, citing State v. Brown, 384 N.J. Super. 191, 194 (App. Div.

2006), the judge found the court "has no jurisdiction to consider a Rule 3:21-

10(b)(2) application" if a defendant is subject to a term of parole ineligibility.

      The motion judge also determined defendant ineligible for a judicial

furlough as the situation did not rise to the "extraordinary circumstances"

required for relief under State v. Boone, 262 N.J. Super. 220, 222 (Law Div.

1992). The judge found no evidence that New Jersey’s health care system and

prisons were not equipped to handle COVID-19 cases.

      Lastly, the motion judge did not analyze defendant’s application under the

factors established in State v. Priester, 99 N.J. 123 (1985). Since the judge found

the court did not have jurisdiction to consider the motion, such an analysis was

unnecessary.

      This appeal followed, with defendant presenting the following arguments:

            POINT ONE

            THE TRIAL COURT'S DENIAL OF RELEASE
            UNDER R. 3:21-10(b)(2) WAS AN ABUSE OF
            DISCRETION    BECAUSE     THE   RECORD
            DEMONSTRATES THAT DEFENDANT IS NOT A
            THREAT TO THE PUBLIC AND SHE FACES A
                                                                             A-1153-20
                                         3
            LIFE-THREATENING RISK IF SHE REMAINS AT
            [EDNA] MAHAN CORRECTIONAL FACILITY FOR
            WOMEN.

            POINT TWO

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT    A    JUDICIAL  FURLOUGH
            PURSUANT TO STATE V. BOONE.

            POINT THREE

            THE TRIAL COURT ERRED WHEN DENYING
            DEFENDANT'S MOTION FOR A MEDICAL
            RELEASE OR A SUSPENSION OF SENTENCE AS
            DEFENDANT'S PAROLE INELIGIBILITY PERIOD
            SHOULD NOT BAR HER FROM RELIEF.

                                       II.

      Defendant first argues that she is not a threat to public safety and faces

life threatening health risks in prison, and thus the motion court's denial of her

motion for release under Rule 3:21-10(b)(2) was an abuse of discretion. We

disagree.

      Rule 3:21-10(b)(2) provides that "[a] motion may be filed and an order

may be entered at any time . . . amending a custodial sentence to permit the

release of a defendant because of illness or infirmity of the defendant . . . ."

However, when a statute requires a parole ineligibility term, a Rule 3:21-

10(b)(2) application cannot be granted to modify or reduce the sentence.

Mendel, 212 N.J. Super. at 112; see also Brown, 384 N.J. Super. at 194.
                                                                           A-1153-20
                                        4
      In Mendel, an inmate was sentenced to eight years' incarceration, with a

four-year parole ineligible term, pursuant to N.J.S.A. 2C:43-6(c). Mendel, 212

N.J. Super. at 112. After serving less than three years, the inmate filed a Rule

3:21-10(b)(1) motion seeking a reduction or change of his sentence. Ibid. We

held that an inmate may file a Rule 3:21-10 motion when the parole ineligibility

term is imposed by the court "but not required by statute as a mandatory

sentence." Id. at 112-13.

      Moreover, the Supreme Court recently held a period of parole ineligibility

mandated by NERA is a bar to a Rule 3:21-10(b)(2) motion. State v. Chavies,

__ N.J. __, __ (2021) (slip op. at 18). In Chavies, a prisoner, who was serving

a sentence subject to a parole ineligibility term pursuant to NERA, filed a Rule

3:21-10(b)(2) motion for release, citing his medical issues and increased health

risks from the COVID-19 pandemic. Id. (slip op. at 5-6). The Supreme Court

affirmed our decision denying the inmate’s motion, finding a defendant cannot

"file a motion under Rule 3:21-10(b)(2) until after serving" a term of parole

ineligibility pursuant to the NERA. Id. (slip op. at 18).

      According to the Court, NERA illustrates the Legislature’s plain directive

that defendants who commit "the most violent of crimes must serve 85% of the

sentence imposed . . . before they are eligible for release under Rule 3:21-

10(b)(2)." Id. (slip op. at 19). Granting a motion for release under Rule 3:21-
                                                                         A-1153-20
                                        5
10(b)(2) while a defendant is still serving a parole ineligibility period would

contradict both the plain wording of NERA as well as the intent of the

Legislature. Id. (slip op. at 19-20).

       Defendant's earliest release date, in accordance with his NERA parole

ineligible term, will not occur until January 2023. Since the parole ineligible

term is imposed by statute, defendant is not eligible for a release or suspension

of sentence. The motion judge correctly denied defendant's motion.

      Notwithstanding the failure of her motion for release because of the

statutory parole ineligible term, defendant argues that an analysis of the factors

established in Priester, 99 N.J. at 123, weigh in favor of her release. In Priester,

our Supreme Court outlined various factors to balance when considering a Rule

3:21-10(b)(2) application, including the availability of medical services in

prison, a change in circumstances since the original sentence, the severity of the

crime, and the risk defendant poses to the public if released. Id. at 135-37.

      In the interest of completeness, the Priester factors also point to the denial

of defendant's motion. First, the Supreme Court has determined the COVID-19

pandemic qualifies as the requisite change in a prisoner's circumstances for a

Rule 3:21-10(b)(2) motion. In re the Request to Modify Prison Sentences, 242

N.J. 357, 378 (2020). However, all other Priester factors, save defendant's role

in bringing about her own medical issues, weigh against granting a motion for
                                                                             A-1153-20
                                         6
release from custody. Defendant has not "shown[n] that the medical services

unavailable at the prison . . . are essential to prevent further deterioration" of her

health. Priester, 99 N.J. at 135. Furthermore, at defendant’s sentencing, the

judge found there was a risk defendant would commit further crimes and there

was a need to deter defendant from violating the law. Thus, although the

pandemic satisfies the change in circumstances criteria, defendant’s failure to

prove incarceration negatively impacts her health, coupled with the severity of

her crimes committed and the risk she poses to the public, weigh heavily against

granting a motion for release.

      Defendant's appeal to Governor Phil Murphy’s Executive Order 124 also

lacks merit. While defendant appears to meet the qualifications for the group of

inmates with medical problems who should be considered for release, inmates

serving sentences subject to NERA parole ineligibility terms are explicitly

disqualified from release. Exec. Order No. 124 (Apr. 10, 2020), 52 N.J.R.

963(a) (May 4, 2020).

      Next, defendant argues she qualifies for a judicial furlough. Defendant

alleges the pandemic created extraordinary circumstances, similar to those in

Boone, 262 N.J. Super. at 221.        According to our Supreme Court, Boone

presented an extremely rare situation and the case "does not afford a basis for a

broad-based judicial furlough process." In re the Request to Modify Prison
                                                                               A-1153-20
                                          7
Sentences, 242 N.J. at 378. Moreover, "a generalized fear of contracting an

illness is not enough" to warrant extraordinary relief. Id. at 379. Furthermore,

"this power should be sparingly utilized in the very rarest of cases." Boone, 262

N.J. Super. at 224.

      In this case, defendant clearly falls short of the high bar established for a

judicial furlough. In Boone, the court granted a prisoner a judicial furlough

because he had a rare heart condition and the only hospital capable of performing

the necessary operation was in Texas. Here, defendant has not yet contracted

COVID-19, but rather she fears what might happen if she does contract the virus.

Also, there is no evidence defendant would receive better medical treatment

outside the state if she did become infected. Without supplying any medical

records or a supporting certification from a physician, defendant simply cannot

prove her condition warrants a release that should be used in "the very rarest of

cases." The current widespread availability of COVID-19 vaccines further

weakens defendant's claim for a judicial furlough.

      Lastly, defendant argues her parole ineligibility period should not bar a

medical release or judicial furlough. As previously noted, defendant's parole

ineligibility is mandated by NERA and thus expressly bars a medical release.

Moreover, defendant does not qualify for a judicial furlough as she does not

have an extremely rare medical condition that requires extraordinary relief.
                                                                            A-1153-20
                                        8
Affirmed.




                A-1153-20
            9